Citation Nr: 1433378	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  14-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension benefits with special monthly pension.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to September 1949. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2013 decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which found that the Veteran's income was in excess of the maximum annual pension rate (MAPR). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development is necessary prior to final disposition of the Veteran's claim.

Initially, in the February 2013 RO decision on appeal, the RO determined that, based on the Veteran's April 2012 application for pension benefits, his income consisted solely of his and his spouse's Social Security benefits.  However, the Board observes that in December 2011, in conjunction with an application for CHAMPVA benefits, the Veteran reported income from "pension" in the amount of $19,623, in addition to Social Security benefits in the amount of $16,727 for himself, and $8,112 for his spouse.  That "pension" income was not reported by the Veteran in his April 2012 VA application for improved pension just months later, and the Board finds that remand is necessary for clarification as to the nature and source of the "pension" income, and to ensure all sources of income have been identified.

Next, the Board notes that unreimbursed medical expenses may be deducted from the Veteran's income, subject to certain provision.  38 C.F.R. § 3.272(g).  Here, the Veteran reported medical expenses for 2011, but has not reported any medical expenses for 2012 or thereafter even though he presumably continued to care for his ailing spouse.  Additionally, during the pendency of this appeal, the Veteran's spouse died on April [remanded], 2013.  Such an event impacts the Veteran's income determination for pension purposes not only because of the loss of the deceased spouse's income, but because amounts paid by the Veteran for the last illness and burial of his deceased spouse might be deductible from his income.  38 C.F.R. § 3.272(h)(2).  Thus, the Board finds that remand is necessary to afford the Veteran the opportunity to submit evidence of any unreimbursed medical expenses from January 2012 to the present, as well as any expenses related to the last illness and burial of his spouse.  

The Veteran is hereby advised that failure to provide the requested information could result in a denial of the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify nature of the "pension" 
of $19,623 that he reported on the December 2011 CHAMPVA application and whether he continues to receive a pension from that entity.  Supply the Veteran with a new income eligibility verification form(s) in 
order to obtain accurate information as to his current net worth and income for the years 2012, 2013, and 2014 to include any income he has received in addition to Social Security benefits.  Also provide the Veteran with VA Form 21-8416 (Medical Expense Report) and ask him to provide information of concerning unreimbursed medical expenses from 2012 to 2014 and information concerning expenses pertaining to the last illness and burial of his spouse.  

2.  After completing the requested actions and any additional development deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate Supplemental Statement of the Case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



